                         Case 18-19121-RBR             Doc 818       Filed 07/26/19       Page 1 of 16




            ORDERED in the Southern District of Florida on July 25, 2019.




                                                                          Raymond B. Ray, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FORT LAUDERDALE DIVISION
                                              www.flsb.uscourts.gov

        In re:                                                    Chapter 11

        1 GLOBAL CAPITAL LLC, et al.,1                            Case No. 18-19121-RBR

                               Debtors.                           (Jointly Administered)


            ORDER GRANTING PLAN PROPONENTS’ MOTION FOR ENTRY OF AN ORDER
              (I) APPROVING THE DISCLOSURE STATEMENT, (II) ESTABLISHING PLAN
             SOLICITATION, VOTING AND TABULATION PROCEDURES, (III) APPROVING
            FORMS OF NOTICES AND BALLOTS, (IV) SETTING CONFIRMATION HEARING
                  AND RELATED DEADLINES, AND (V) GRANTING RELATED RELIEF




        1
              The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
              Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
              1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
              1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On
              February 19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West Collections”
              with the Florida Department of State.
               Case 18-19121-RBR             Doc 818       Filed 07/26/19       Page 2 of 16



        THIS MATTER came before the Court for hearing on July 24, 2019 at 1:30 p.m. (the

“Disclosure Statement Hearing”) on the Motion for Entry of an Order (I) Approving the

Disclosure Statement, (II) Establishing Plan Solicitation, Voting and Tabulation Procedures, (III)

Approving Forms of Notices and Ballots, (IV) Setting Confirmation Hearing and Related

Deadlines, and (V) Granting Related Relief [ECF No. 726] (the “Motion”),2 filed by the above-

captioned debtors and debtors-in-possession (collectively, the “Debtors”) and the Official

Committee of Unsecured Creditors (the “Creditors Committee” and together with the Debtors,

the “Plan Proponents”), seeking entry of an order (the “Disclosure Statement Order”): (A)

approving the First Amended Disclosure Statement with Respect to the Joint Plan of Liquidation

of 1 Global Capital LLC and 1 West Capital LLC under Chapter 11 of the Bankruptcy Code

Proposed Jointly by the Debtors and the Official Committee of Unsecured Creditors [ECF No.

806] (including all exhibits thereto and as the same may be amended, modified or supplemented

from time to time, the “Disclosure Statement”); (B) establishing procedures for the solicitation

of the First Amended Joint Plan of Liquidation of 1 Global Capital LLC and 1 West Capital LLC

under Chapter 11 of the Bankruptcy Code Proposed Jointly by the Debtors and the Official

Committee of Unsecured Creditors [ECF No. 805] (including all exhibits thereto and as the

same may be amended, modified or supplemented from time to time, the “Plan”), and related

procedures for Plan voting and the tabulation of votes; (C) approving forms of notice and Ballots

(as defined below); (D) scheduling a hearing on confirmation Plan (a “Confirmation Hearing”)

and related deadlines; and (E) granting related relief.




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.



                                                       2
             Case 18-19121-RBR          Doc 818      Filed 07/26/19    Page 3 of 16



       Based upon representations and authorities in the Motion, argument of counsel at the

Hearing in support of the Motion, the Notice of Filing [ECF No.807] (the “NOF”) and other

matters in the record, the Court finds that (i) it has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; (ii) venue is proper in this district pursuant to 29 U.S.C. § 1408; (iii)

this is a core matter pursuant to 28 U.S.C. § 157(b)(2); (iv) notice of the Motion was sufficient

under the circumstances and that no further notice need be given; and (v) the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein. Accordingly,

       IT IS ORDERED THAT:

       1.     Relief. The Motion is GRANTED as set forth herein.

       2.     Approval of Disclosure Statement. The Disclosure Statement is hereby approved

as containing adequate information within the meaning of Section 1125(a) of the Bankruptcy

Code. Any objections to the Disclosure Statement that have not previously been withdrawn or

resolved are hereby overruled.

       3.     Disclosure Statement Hearing Notice. The Disclosure Statement Hearing Notice,

attached as Exhibit D to the Motion, and the service thereof, as described in the Motion,

complies with the requirements of Bankruptcy Rules 2002(b) and 3017. As set forth in the

Certificate of Service [ECF No. 729] and Certificate of Service [ECF No. 799], the Disclosure

Statement Hearing Notice was served, and such service constituted good and sufficient notice of

the Disclosure Statement Hearing.




                                                 3
Case 18-19121-RBR   Doc 818   Filed 07/26/19   Page 4 of 16
             Case 18-19121-RBR          Doc 818      Filed 07/26/19     Page 5 of 16



               a.      the approved form of Disclosure Statement, together with the Plan and all
                       other exhibits annexed thereto;

               b.      the Disclosure Statement Order, excluding the exhibits annexed thereto;

               c.      a notice of the Confirmation Hearing, substantially in the form attached as
                       Exhibit E-1 to the NOF;

               d.      an appropriate form of Ballot (as defined below) to accept or reject the
                       Plan along with a pre-addressed, postage prepaid return envelope;

               e.      the Creditors’ Committee Solicitation Letter; and

               f.      such other materials as the Court may direct or approve, including any
                       supplemental solicitation materials the Plan Proponents may file with the
                       Court.

       6.     Non-Voting Packages. The Plan Proponents are authorized to distribute, or cause

to be distributed, by first-class mail to all Holders of Claims or Equity Interests in the

Unimpaired Classes (Class 1, Class 2 and Class 3), Holders of Claims and Equity Interests in the

Deemed Rejecting Classes (Class 5, Class 6, Class 7, Class 8 and Class 9), and Holders of

Unclassified Claims, a package (the “Non-Voting Package”), which shall consist of the

Confirmation Hearing Notice and a notice of non-voting status, attached to the NOF as Exhibit

F-1 (the “Notice of Non-Voting Status”). This distribution shall be for information purposes

only and not for solicitation since such Creditors and Interest Holders shall not be entitled to vote

on the Plan or shall be deemed to have accepted or rejected the Plan, as applicable. For

avoidance of doubt, the Plan Proponents may elect not to serve the Non-Voting Package on any

Holder who is entitled to receive a Solicitation Package on account of a Claim in a Voting Class.

The Notice of Non-Voting Status is hereby approved.




                                                 5
             Case 18-19121-RBR          Doc 818      Filed 07/26/19     Page 6 of 16



       7.     Information Packages. To the extent that the Office of the United States Trustee,

governmental units having an interest in these Cases or those parties requesting notice pursuant

to Bankruptcy Rule 2002 have not otherwise received a Solicitation Package, prior to the

Solicitation Commencement Date (as defined below), the Plan Proponents shall distribute, or

cause to be distributed, by first-class mail to such parties the following information (collectively,

the “Information Package”): (a) the Disclosure Statement, together with the Plan and all other

exhibits annexed thereto, (b) the Disclosure Statement Order, excluding the exhibits annexed

thereto, and (c) the Confirmation Hearing Notice.

       8.     Confirmation Hearing Notice. The Plan Proponents shall distribute, or cause to

be distributed, to all Holders of Claims or Equity Interests a copy of the Confirmation Hearing

Notice in connection with the mailing of the Solicitation Packages, the Non-Voting Packages and

the Information Packages. The Confirmation Hearing Notice shall advise any party wishing to

obtain a copy of the Disclosure Statement and/or the Plan that such documents can be obtained

free of charge on the Debtors’ case website at https://dm.epiq11.com/OGC or upon request to the

Voting Agent by (i) writing to (a) 1 Global Capital LLC Ballot Processing Center, c/o Epiq

Corporate Restructuring, LLC, P.O. Box 4422, Beaverton, OR 97076-4422, if sent by first class

mail or (b) 1 Global Capital LLC Ballot Processing Center c/o Epiq Corporate Restructuring,

LLC 10300 SW Allen Blvd., Beaverton, OR 97005, if by personal delivery or overnight courier;

(ii) calling (877) 440-0643 (Domestic) or +1 (503) 597-7693 (International); or (iii) emailing

tabulation@epiqglobal.com with a reference to “1 Global Capital” in the subject line.




                                                 6
               Case 18-19121-RBR       Doc 818      Filed 07/26/19     Page 7 of 16



       9.      The Confirmation Hearing Notice, substantially in the form attached to the NOF as

Exhibit E-1, complies with the requirements of Bankruptcy Rules 2002(b), 2002(d), and 3017(d),

and is approved. Service of the Confirmation Hearing Notice in accordance with the provisions

of this Order shall constitute good and sufficient notice of the Confirmation Hearing.

       10.     Fixing the Record Date. The record date with respect to Holders of Claims shall

be the date that was two (2) Business Days before the first date set for the Disclosure Statement

Hearing (the “Voting Record Date”). The Voting Record Date shall be used for purposes of

determining: (i) the Holders of Claims and Equity Interests in (a) the Voting Classes, who will

receive Solicitation Packages and vote to accept or reject the Plan, and (b) the Non-Voting

Classes, who shall receive a Non-Voting Package and are not entitled to vote to accept or reject

the Plan; and (ii) whether Claims have been properly assigned or transferred to an assignee

pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote to accept or reject the Plan

as the Holder of a Claim (without prejudice to the Plan Proponents’ right or power to object to

such assignment or transfer). However, with respect to any transferred Claim, the transferee

shall be entitled to receive a Solicitation Package and cast a Ballot on account of the transferred

Claim only if the parties have completed all actions necessary to effect the transfer of the Claim

pursuant to Bankruptcy Rule 3001(e) by the Voting Record Date set forth above. The amount of

each Holder’s Claim shall be determined for solicitation and voting purposes as of the Voting

Record Date.

       11.     Voting Agent.    Epiq Corporate Restructuring, LLC (the “Voting Agent”) is

authorized to, among other things, perform all Balloting Services.




                                                7
               Case 18-19121-RBR       Doc 818      Filed 07/26/19     Page 8 of 16



         12.   Solicitation Commencement Date. The Voting Agent shall have completed the

distribution of the appropriate Solicitation Packages, Non-Voting Packages and Information

Packages by no later than three (3) Business Days following the entry of this Disclosure

Statement Order (the “Solicitation Commencement Date”) to all Holders of Claims or Equity

Interests, as applicable.

         13.   Undeliverable or Returned Notices and Solicitation Packages.              The Plan

Proponents shall not be required to mail the Solicitation Packages to any Holders of Claims or

Equity Interests at addresses that are determined to be undeliverable, unless the Plan Proponents

(through the Voting Agent) are provided with an accurate address for each Claim or Interest

Holder’s previously undeliverable address at least ten (10) calendar days prior to the Solicitation

Commencement Date. If a Holder of Claims or Equity Interests has changed its mailing address

after the Commencement Date, such Holder of Claims or Equity Interests shall be solely

responsible for notifying the Voting Agent and the Plan Proponents of its new address.

         14.   Prior Payment of Claim and Solicitation Packages. The Plan Proponents shall

not be required to mail Solicitation Packages or other solicitation materials to Holders of Claims

or Equity Interests that have already been paid in full during the Cases or that are authorized to

be paid in full in the ordinary course of business pursuant to an order previously entered by this

Court.

         15.   Notice by Publication. The Plan Proponents are authorized to publish the notice,

substantially in the form attached to the Motion as Exhibit F (the “Publication Notice”), once in

the USA Today no later than July 31, 2019. The publication of the Publication Notice shall be

deemed adequate and sufficient notice to all Holders of Claims or Equity Interests unknown to




                                                8
             Case 18-19121-RBR          Doc 818     Filed 07/26/19     Page 9 of 16



the Debtors as well as parties in interest for whom service of the Disclosure Statement Hearing

Notice was unsuccessful or otherwise impracticable.

       16.    Approval of the Ballots and Procedures for Voting on the Plan. The Ballots

substantially in the form attached to the Motion as Exhibits G-1, H-1 and I-1: (i) are sufficiently

consistent with Official Form No. 14; (ii) adequately address the particular needs of these

Chapter 11 Cases; and (iii) are appropriate for each of the Voting Classes, and are hereby

approved. The Ballots will be sent to Holders of Claims in the Voting Classes who are entitled

to vote on the Plan.

       17.    Voting Deadline. The deadline by which all Ballots must be properly executed,

completed, delivered to, and actually received by the Voting Agent shall be September 3, 2019

at 4:30 p.m. (prevailing Eastern Time) (the “Voting Deadline”) in order to be counted for

Plan voting purposes. Ballots shall be returned to the Voting Agent by first-class mail postage

prepaid, personal delivery or overnight courier.      No Ballots shall be accepted by e-mail,

facsimile or any other electronic format.

       18.    Procedures for Tabulating Acceptances and Rejections of the Plan. Each

Holder of a Claim in a Voting Class shall be entitled to vote the amount of its Claim as of the

Voting Record Date. For purposes of voting on the Plan, with respect to all Holders of Claims

against the Debtors, the amount of a Claim used to tabulate acceptance or rejection of the Plan

shall be as follows:




                                                9
Case 18-19121-RBR      Doc 818       Filed 07/26/19    Page 10 of 16



 a.    In respect of Class 4B Claims, the amount of the Claim listed in the
       applicable Debtors’ schedules of assets and liabilities; unless (i) such
       Claim is not scheduled, (ii) the Claim is scheduled but listed (x) as
       contingent, unliquidated, undetermined or disputed or (y) in the amount of
       $0.00, (iii) a Proof of Claim has been timely filed (or otherwise deemed
       timely filed by the Court under applicable law), (iv) such Claim has been
       satisfied by the Debtors, or (v) such Claim has been resolved pursuant to a
       stipulation or order entered by the Court. If a Proof of Claim has been
       filed, the undisputed, non-contingent and liquidated amount specified in
       such Proof of Claim timely filed with the Court or the Voting Agent (or
       otherwise deemed timely filed by the Court under applicable law) to the
       extent such Proof of Claim has not been amended or superseded by
       another Proof of Claim and is not the subject of an objection (or, if such
       Claim has been resolved pursuant to a stipulation or order entered by the
       Court, or otherwise resolved by the Court, the amount set forth in such
       stipulation or order).

 b.    In respect of Class 4A Claims, the amount of the Claim listed in the Ballot
       received by such Holder of a Class 4A Claim provided that the Holder of
       such Claim (i) has not elected on such Holder’s Ballot to be a Disputing
       Claimant and (ii) is not a Prepetition Party. If the Holder of a Class 4A
       Claim has elected on such Holder’s Ballot to be a Disputing Claimant or is
       a Prepetition Party, then the calculation shall be as set forth in subsection
       (a) hereof with respect to Holders of Class 4B Claims.

 c.    If applicable, the amount temporarily allowed by the Court for voting
       purposes pursuant to Bankruptcy Rule 3018, provided that any Rule
       3018(a) motion to estimate a claim for voting purposes must be filed no
       later than August 27, 2019 at 4:30 p.m. (prevailing Eastern Time).

 d.    Except as otherwise provided in subsection (c) hereof, a Ballot cast by an
       alleged Creditor who has timely filed a Proof of Claim in a wholly
       contingent, unliquidated, unknown or uncertain amount that is not the
       subject of a Claim Objection filed before the Claim Objection Deadline
       shall be counted in determining whether the numerosity requirement of
       section 1126(c) of the Bankruptcy Code has been met, and shall be
       ascribed a value of one dollar ($1.00) for voting purposes only in
       determining whether the aggregate Claim Amount requirement of section
       1126(c) of the Bankruptcy Code has been met.

 e.    Except as otherwise provided in subsection (c) hereof, if a Creditor casts a
       Ballot and has timely filed a Proof of Claim (or has otherwise had a Proof
       of Claim deemed timely filed by the Court under applicable law), but the
       Creditor’s Claim is the subject of a Claim Objection filed by the Claim
       Objection Deadline, the Debtors request, in accordance with Bankruptcy
       Rule 3018(a), that the Creditor’s Ballot not be counted.



                                10
             Case 18-19121-RBR            Doc 818       Filed 07/26/19   Page 11 of 16



               f.         Notwithstanding subsection (e) hereof and except as otherwise provided in
                          subsection (c) hereof, if the Debtors have requested by motion or objection
                          at least thirty-five (35) days prior to the Confirmation Hearing that a
                          Claim be reclassified and/or allowed in a fixed, reduced amount pursuant
                          to a Claim Objection to such Claim, the Ballot of the Holder of such
                          Claim shall be counted in the reduced amount requested by the Debtors
                          and/or in the requested category.

       19.    The following voting procedures and standard assumptions shall be used in

tabulating the Ballots:

               a.         For purposes of the numerosity and amount requirements of section
                          1126(c) of the Bankruptcy Code, to the extent that it is possible to do so
                          for all Voting Classes, separate Claims held by a single Creditor against a
                          particular Debtor in each Voting Class will be aggregated as if such
                          Creditor held a single Claim against such particular Debtor in such Voting
                          Class, and the votes related to those Claims shall be treated as a single
                          vote on the Plan.

               b.         Creditors with multiple Claims within a particular Voting Class must vote
                          all such Claims in any such Voting Class to either accept or reject the Plan,
                          and may not split their vote(s) within a Voting Class. Accordingly, an
                          individual Ballot that partially rejects and partially accepts the Plan on
                          account of multiple Claims within the same Voting Class will not be
                          counted.

               c.         In the event a Claim is transferred after the transferor has executed and
                          submitted a Ballot to the Voting Agent, the transferee of such Claim shall
                          be bound by any such vote (and the consequences thereof) made by the
                          Holder of such transferred Claim as of the Voting Record Date, provided
                          that nothing herein shall be deemed to be a consent by the Plan Proponents
                          to the transfer of any claim.

               d.         The delivery of a Ballot will be deemed made only when the Voting Agent
                          has actually received the original, executed Ballot.

               e.         If a Holder of a Claim or a voting nominee casts more than one Ballot
                          voting the same Claim(s) before the Voting Deadline, the last properly
                          executed Ballot received before the Voting Deadline shall supersede and
                          revoke any earlier received Ballot, and only the last Ballot received before
                          the Voting Deadline shall be counted.

               f.         If a Holder of a Claim or a voting nominee casts multiple Ballots on
                          account of the same Claim or Class of Claims, which are received by the
                          Voting Agent on the same day, but which are voted inconsistently, such
                          Ballots shall not be counted.


                                                   11
             Case 18-19121-RBR         Doc 818       Filed 07/26/19    Page 12 of 16



              g.      Unless otherwise provided, any party who has delivered a valid Ballot for
                      the acceptance or rejection of the Plan may withdraw such acceptance or
                      rejection by delivering a written notice of withdrawal to the Voting Agent
                      at any time prior to the Voting Deadline. To be valid, a notice of
                      withdrawal must (i) contain the description of the Claim(s) to which it
                      relates and the aggregate principal amount represented by such Claim(s),
                      (ii) be signed by the withdrawing party in the same manner as the Ballot
                      being withdrawn, and (iii) contain a certification that the withdrawing
                      party owns the Claim(s) and possesses the right to withdraw the vote
                      sought to be withdrawn. The Debtors intend to consult with the Voting
                      Agent to determine whether any withdrawals of Ballots were received and
                      whether the requisite acceptances of the Plan have been received. The
                      Debtors expressly reserve the right to contest the validity of any such
                      withdrawals of Ballots.

              h.      Subject to any contrary order of the Court, the Debtors reserve the right to
                      reject any and all Ballots that are not in proper form.

              i.      Subject to any contrary order of the Court, the Debtors reserve the right to
                      waive any defects, irregularities or conditions of delivery as to any
                      particular Ballot, including failure to timely file such Ballot.

              j.      Unless otherwise ordered by the Court or waived by the Debtors, any
                      defects or irregularities in connection with deliveries of Ballots must be
                      cured within such time as the Debtors (or the Court) determine, and
                      delivery of such Ballots will not be deemed to have been made until such
                      irregularities have been cured or waived.

              k.      Neither the Debtors nor any other person or entity will be under any duty
                      to provide notification of defects or irregularities with respect to deliveries
                      of Ballots, nor will any such party incur any liability for failure to provide
                      such notification. Ballots previously furnished (and as to which any
                      irregularities have not theretofore been cured or waived) will not be
                      counted (except as set forth in (g) above).

              l.      If no Holders of Claims eligible to vote in a particular Class vote to accept
                      or reject the Plan, the Plan will be deemed accepted by the Holders of such
                      Claims in such Class.

       20.    To the extent a Holder of a Claim in a Voting Class has filed (i) duplicate Proofs of

Claim with respect to a single Claim against a single Debtor, or (ii) Proofs of Claim amending

previous Proofs of Claim with respect to a single Claim against a single Debtor, such Holder of a

Claim shall be entitled to receive only one Solicitation Package and one Ballot for voting such




                                                12
             Case 18-19121-RBR         Doc 818       Filed 07/26/19     Page 13 of 16



Claim, whether or not the Debtors have objected to such Claim(s). However, a Holder of Claims

in more than one Voting Class under the Plan must execute and submit a separate Ballot for each

Class of Claims in which the claimant holds a Claim.

       21.    Notwithstanding the foregoing, the following types of Ballots shall not be counted

in determining whether the Plan has been accepted or rejected:

              a.      any Ballot that is otherwise properly completed, executed and timely
                      returned to the Voting Agent, but does not indicate an acceptance or
                      rejection of the Plan, or indicates both an acceptance and a rejection of the
                      Plan;

              b.      any Ballot received after the Voting Deadline, except in the Debtors’
                      discretion or by order of this Court;

              c.      any Ballot containing a vote that this Court determines, after notice and a
                      hearing, was not solicited or procured in good faith or in accordance with
                      the applicable provisions of the Bankruptcy Code;

              d.      any Ballot that is illegible or contains insufficient information to permit
                      the identification of the Creditor;

              e.      any Ballot that partially accepts, or partially rejects, the Plan;

              f.      any Ballot cast by a Person or Entity that does not hold a Claim in a
                      Voting Class;

              g.      any unsigned Ballot or Ballot without an original signature, except in the
                      Debtors’ discretion; and

              h.      any Ballot transmitted to the Voting Agent by facsimile, e-mail or other
                      electronic means.

       22.    Any Class of Claims that does not have a Holder of an Allowed Claim or a Claim

that has been temporarily allowed by this Court as of the date of the Confirmation Hearing shall

be deemed eliminated from the Plan for purposes of voting to accept or reject the Plan, and for

purposes of determining acceptance or rejection of the Plan by such class pursuant to section

1129(a)(8) of the Bankruptcy Code.




                                                13
             Case 18-19121-RBR          Doc 818      Filed 07/26/19    Page 14 of 16



       23.    Tabulation Affidavit. The Voting Agent shall file its affidavit verifying the

mailing of Ballots and the results of its voting tabulations reflecting the votes cast to accept or

reject the Plan no later than September 11, 2019, at 4:30 p.m. (prevailing Eastern Time).

       24.    Election to Dispute. The form of Election to Dispute as set forth in the forms of

Ballots for Class 4A Claims is hereby approved.

       25.    Distributions to Class 4A Claimants. The form of notice regarding Holders with

IRAs in the Class 4A Ballot is hereby approved.

       26.    Confirmation Hearing.       The date set for the Confirmation Hearing shall be

September 17, 2019, at 1:30 p.m. (prevailing Eastern Time). The Confirmation Hearing may

be continued by the Debtors from time to time without further notice to Creditors, Interest

Holders or other parties in interest.

       27.    Notice of the Confirmation Hearing. The Debtors shall provide all known

Creditors and Interest Holders, parties filing a notice of appearance in these Cases, governmental

units having an interest in these Cases, and indenture trustees each as of the Voting Record Date,

with a copy of the Confirmation Hearing Notice as part of the Solicitation Packages, Non-Voting

Packages or Information Packages, as applicable, as set forth above.

       28.    Objection Procedures Regarding Confirmation of the Plan. The deadline for

filing and serving written objections to Confirmation of the Plan (including any supporting

memoranda) (the “Plan Objections”) shall be September 3, 2019, at 4:30 p.m. (prevailing

Eastern Time) (the “Plan Objection Deadline”). Objections not timely filed and served in the

manner set forth in the following paragraph shall not be considered and shall be deemed

overruled.




                                                14
             Case 18-19121-RBR          Doc 818       Filed 07/26/19    Page 15 of 16



       29.    Plan Objections, if any, shall: (i) be made in writing; (ii) state the name and

address of the objecting party and the nature of the Claim or Interest of such party; (iii) state with

particularity the legal and factual basis and nature of any Plan Objection; and (iv) be filed with

this Court, together with proof of service, and served so that they are received on or before the

Plan Objection Deadline by the following parties: (a) Debtors’ counsel, Greenberg Traurig, LLP,

333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131, Attn: Paul J. Keenan Jr., Esq. and John R.

Dodd, Esq.; (b) counsel to the Creditors’ Committee, Stichter, Riedel, Blain & Postler, P.A., 110

East Madison St., Suite 200, Tampa, FL 33602-4700, Attn: Russell M. Blain, Esq. and Barbara

A. Hart, Esq.; (c) the U.S. Securities and Exchange Commission, 801 Brickell Ave., Suite 1800,

Miami, FL 33131, Attn: Robert K. Levenson, Esq. and Christopher E. Martin, Esq.; and (d) the

Office of the United States Trustee, 51 S.W. First Avenue, Suite 1204, Miami, FL 33130 (Attn:

Damaris Rosich-Schwartz, Esq.).

       30.    The Debtors or any other party supporting Confirmation of the Plan, are authorized

to file a response to any Plan Objections no later than September 11, 2019 at 4:30 p.m.

(prevailing Eastern Time). At that time, the Debtors may file any memorandum of law in

support of Confirmation of the Plan.

       31.     Non-Substantive Changes. The Debtors are authorized to make non-substantive

changes to the Disclosure Statement, the Plan, the Ballots, the Notices and any related

documents without further order of this Court, including, without limitation, changes to correct

typographical and grammatical errors and to make conforming changes among the Disclosure

Statement, the Plan, and any other materials in the Solicitation Package, the Non-Voting

Packages and/or the Information Packages prior to their distribution of such materials, upon

notice to the Creditors’ Committee.




                                                 15
             Case 18-19121-RBR         Doc 818         Filed 07/26/19   Page 16 of 16



       32.    Copies and Review of Documents. Copies of the Plan, the Disclosure Statement

and the Disclosure Statement Order are available free of charge at the Debtors’ case website at

https://dm.epiq11.com/OGC or upon request to the Voting Agent by (i) writing to (a) 1 Global

Capital LLC Ballot Processing Center, c/o Epiq Corporate Restructuring, LLC, P.O. Box 4422,

Beaverton, OR 97076-4422, if sent by first class mail or (b) 1 Global Capital LLC Ballot

Processing Center c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Blvd., Beaverton,

OR 97005, if by personal delivery or overnight courier; (ii) calling (877) 440-0643 (Domestic)

or +1 (503) 597-7693 (International); or (iii) emailing tabulation@epiqglobal.com with a

reference to “1 Global Capital” in the subject line.

       33.    Waiver of Local Rules. For the reasons set forth in the Motion, which are hereby

adopted, the Court waives the requirements of Local Rules 3016-2(A), 3016-2(B) and 3017-1(A).

       34.    The Debtors and the Voting Agent are authorized and empowered to take any and

all actions necessary to implement the terms of this Disclosure Statement Order.

       35.    The terms and conditions of this Disclosure Statement Order shall be immediately

effective and enforceable upon its entry.

       36.    The Court shall retain jurisdiction over all matters arising from or related to the

interpretation and implementation of this Disclosure Statement Order.

                                                ###

Submitted by:
John R. Dodd
Greenberg Traurig, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, FL 33131
Telephone: 305-579-0500
Facsimile: 305-579-0717




                                                 16
